DETAILED ACTION
This is a Final Office Action in response to the amendment filed 10/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 1-10 are currently pending in the application and have been examined. 
Response to Amendment
The amendment filed 10/27/2021 has been entered. 
Respond to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on pages 8-11 of the remarks that the claimed subject matter is integrated into a practical application of technology. Examiner respectfully disagrees: Step 2A is a two-prong inquiry. In prong One, a claim is evaluated to determine whether it recites a judicial exception including an abstract idea, law of nature, or natural phenomenon. If a claim is determined not to recite a judicial exception, then the claim is eligible at Prong One and the analysis is concluded. If a claim is determined to recite a judicial exception, the claim requires further analysis in Prong Two (See MPEP § 2106).
 Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at 
1)   Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; 
2)   Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
3)   Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
If the identified limitation(s) do not fall within any of the groupings of abstract ideas, the claim should be found eligible except in rare circumstances. See MPEP § 2106.04(a).
In Prong Two, a claim is evaluated as a whole to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not "directed to" a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d).
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: 
- An improvement in the functioning of a computer, or an improvement to other technology or technical field; 
 - Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
- Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
- Effecting a transformation or reduction of a particular article to a different state or thing; and 
- Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Accordingly, in Step 2A Prong Two, examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application. Additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application. The additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. MPEP § 2106.04(d).
Examiner notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements, including using crawling of websites and social media, do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application.
Claim Rejections 35 U.S.C. § 103:
	Applicant submits on page 12 of the remarks that Rose discloses how to access a terminal, not in the same context as an online host platform, Examiner respectfully disagrees with this interpretation and notes that Rose discloses a general network environment with various terminals that may be in communication though a network with one or more software services. The software services may be hosted together, or separately and may reference or use data from one or more data stores. A client node, terminal, or point-of-sale 230 may access the software services of a vendor through a secure connection such as a VPN 232a. The terminal/point-of-sale and the VPN may each possess a static IP address or a dynamic IP address. The software service assets may be secured, for example behind a firewall or within a VPC 233. Connections to some or all of the services or microservices in the VPC may be configured to allow or disallow traffic from particular IP addresses or IP address ranges. For example, some services in the VPC may only allow inbound traffic from the IP address of the VPN service 232a. See at least Fig. 1, 9, Col. 6, Lines 15-43.
Applicant submits on page 13 of the remarks that Rose does not teach or suggest, “a user request for a compliance profile of a user selected cannabis related business” and that Rose is silent about “compliance profiles: Examiner notes that the combination of Rose in view of Erwin and further in view of Frost is being relied upon as disclosing these limitations in the instant Office Action.
Regarding Applicant argument that there is no link between the system of Rose and online crawling of websites and social media that could be desired by Rose and there is no motivation to suggest that Rose be modified in any way to “crawl websites and social media pages for published cannabis related activity”. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the network that includes multiple devices of Rose could be combined with the data gathered from multiple websites or social media channels of Frost in order to gather data through online crawling of websites and social media.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-10, independent claim is directed, in part, to a computer program product for generating a risk tolerance value associated with cannabis related business. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-10 are directed to a computer program product, which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes commercial or legal interactions in the form of business relations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating a risk tolerance value associated with cannabis related business; generate and host user interfaces for a plurality of user accounts; receive…the cannabis related activity data, wherein the cannabis related activity data is stored in association with each cannabis related businesses involved with an individual piece of cannabis related activity data; provide,… the cannabis related activity data for one or more of the cannabis related businesses in response to a user request for the cannabis related activity data; and generate… a risk metric generated for a selected one of the cannabis related businesses, wherein the risk metric is based on an aggregate of values assigned to each of the cannabis related activity data associated with the selected one of the cannabis related business. If a claim limitation, under its broadest reasonable interpretation covers business relations then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a computer program product”; “an online host platform”; “a non-transitory computer readable medium”; “computer readable program code”; “a computer server”; “a computer network”; “user interfaces”; “online crawling of websites”. These additional element are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-3 and related text and [0065-0066] to understand that the invention may be implemented in a generic environment that “In one embodiment, a software module is implemented with a computer program product comprising a computer readable medium containing computer program code, which can be executed by a computer processor; Embodiments may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-9, further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,902,705 (hereinafter; Rose) in view of US Pub. No. 2017/0286965 (hereinafter; Erwin), further in view of US Pub. No. 2019/0197544 (hereinafter; Frost).
Regarding claim 1, Rose discloses:
A computer program product for an online host platform generating a risk tolerance value associated with cannabis related business in a cannabis industry, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured, when executed by a computer processor to: Rose Col. 6, Lines 5-10 disclose the terminals capable of any transaction; product terminals capable of vending or dispensing a product; the product may be a cannabis or cannabis-containing product; Col. 37, Lines 60-66  disclose a method for handling transactions between customers and operators of a point of sale that includes determining a risk level associated with a user; determining that a risk level is less than a threshold risk level or equal to an acceptable risk level.
generate and host user interfaces for a plurality of user accounts, wherein the plurality of user accounts communicate with the host computer server through the computer network; Rose Figs. 1, 2A-2B disclose a general network environment that can be used with terminals, hardware terminals, kiosks, nodes, or clients.; Col 13., Lines 39-42 User privileges at a point of sale or for a user account may be determined according to a user’s trust score; Col. 16., Lines 15-31 disclose user account data may be forwarded to a service provider and responses may be returned; Col. 35, Lines 21-24 disclose users may be assigned user roles which can define access privileges to terminals and/or for subsets of terminals.
and generate for display through the user interfaces, a risk metric, wherein the risk metric is based on an aggregate of values assigned to each of the gathered published cannabis related activity data associated with the selected cannabis related business, and for the user to use to comply with regulatory requirements in the cannabis industry. Rose discloses the use of a graphical user interface (GUI) in at least Col. 20, Lines 35-38; Col. 21, Lines 29-33; Col. 40, Lines 56-60; Figs. 3-4; Col. 13, Lines 5-42 disclose calculation of a trust score or a risk score; a score may be calculated including one or more weighted factors; scores may form a probability distribution; computed or determined trust score may deviate from a mean by some portion or multiple of a standard deviation; information may change over time and  some characteristics may be the same, or similar, to those characteristics of the earlier transactions; thus, the information or metadata surrounding the user increases over time as additional data surrounding transactions are aggregated; A running, or aggregate, trust score may be associated with a user. Thus, a prior, or posterior, trust score may exist for a user prior to a transaction. After a transaction the prior trust score may be updated. Fig. 8 discloses a risk analysis process. Col. 6, Lines 7-10 disclose cannabis or cannabis-containing products that may be regulated in some form. 
Although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose storing the cannabis related activity data associated with each cannabis related business. However, Erwin discloses the following limitations:
host, through a computer server, the online platform, wherein the online platform is part of a computer network and serving in the role of an exchange for cannabis compliance data; Erwin [0042] discloses A compliance reporting may run on the servers as well. The completed reports may be initiated via the front end, processed in the back-end and fed to the front end for display; [0045] discloses A network 109 connects the server 103 to the end user terminal 102, where the network 109 receives and processes requests from the plurality of users (e.g., vendors and/or cultivators, merchants, customers, system administrators).
receive through one of the user interfaces, a user request for a compliance profile of a user selected cannabis related business;  Erwin [0042] discloses A compliance reporting may run on the servers as well. The completed reports may be initiated via the front end, processed in the back-end and fed to the front end for display; [0045] discloses A network 109 connects the server 103 to the end user terminal 102, where the network 109 receives and processes requests from the plurality of users (e.g., vendors and/or cultivators, merchants, customers, system administrators).
receive by the host server, the cannabis related activity data, wherein the cannabis related activity data is stored in association with each cannabis related businesses involved with an individual piece of cannabis related activity data; Erwin [0011] discloses a compliance reporting system that processes a transaction between a cultivator user and a merchant user, only when the identity of the cultivator user and the merchant user is verified by the compliance reporting system and the cultivator user's cannabis license is confirmed by the compliance reporting system; [0048-0049] disclose in order to access the system 100, users (e.g., cultivators, merchants, customers, system administrators) of the system 100 may register online by creating an online account; it is assumed that the cultivator sells the controlled substance to the merchant who owns the dispensary. It is also assumed that the merchant sells the controlled substance to the customer. The controlled substance can be marijuana; In order to create an online account, a user of the system 100 first enters his/her information (e.g., username, password, email, full name, driver's license information, expiry date of the driving license, phone number, cannabis license number, or the like) at the profile creating page via the POS application 101 at end user terminal 102.
provide, through respective user interfaces, the cannabis related activity data for one or more of the cannabis related businesses in response to the user request for the cannabis profile; Erwin [0011] discloses a compliance reporting system that processes and verifies identity of cultivator and merchant in order to confirm license information;  [0045] discloses a network that receives and processes requests from a plurality of users, including vendors and/or cultivators, merchants, customers, system administrators; [0049] discloses In order to create an online account, a user of the system 100 first enters his/her information (e.g., username, password, email, full name, driver's license information, expiry date of the driving license, phone number, cannabis license number, or the like) at the profile creating page via the POS application 101 at end user terminal 102. Once the user information is received at the server 103 from the POS application 101 via the network 109, the system administrator reviews the information presented by the user and based on the information provided by the user during the registration, decides whether to accept his registration. If the system administrator is satisfied with the information presented by the user of the system 100 during the registration, the system administrator logs into the system 100 to create a user ID and a password for the user; [0049] discloses a user profile as part of an online account with information such as username, password, email, full name, driver's license information, expiry date of the driving license, phone number, cannabis license number, or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the system for tracking and securing the purchase and sales of a controlled substance of Erwin in order to provide a compliance reporting system (Erwin abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose online crawling of websites and social media pages to gather cannabis related data or information attached to a compliance profile attached. However, Frost discloses the following limitations:
gather, by the computer server, through online crawling of websites and social media pages, published cannabis related activity data; Frost [0065] discloses in an exemplary embodiment, a state regulates distribution of cannabis and a regulation limits the amount (e.g., weight) that may be distributed to a consumer within a given timeframe. For example, a state may allow for distribution of up to one ounce of cannabis items per day and distribution module 133 may execute logic to determine the cumulative weight of the items in a customer order. In various embodiments, distribution module 133 may access CRM system 122 and retrieve a purchase history for the customer. Distribution module 133 may determine the cumulative weight of items or a cumulative amount of an active ingredient in various items of a customer order and combine that data with similar data from previous customer purchases (e.g., transactions stored in the system for purchases that may have occurred on the same day but in a different location); [0078] discloses a system that acquires data from multiple data sources; the system may acquire consumer profile, transaction history, social data associated with a social media channel such as Facebook, Snapchat and/or the like, demographic data, consumer feedback data, merchant supply data, merchant goal data, and the like. 
attached to the compliance profile, generated for the selected cannabis related business, Frost [0077-0078] disclose in some embodiments the regulatory compliance occurs for orders that originate in an app and the system may acquire data from a consumer profile. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the consumer data acquired from multiple social media channels of Frost in order to distribute items to a consumer in a manner compliant with regulations (Frost abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Rose discloses:
The computer program product of claim 1, further comprising computer readable program code configured to: provide, through respective user interfaces, an input field for respective users to enter a user customized risk value for a selected one of the cannabis related activity data associated with the one or more of the cannabis related businesses. Rose Col. 11, Lines 10-19 disclose when a trust score does not exceed a certain minimum threshold, additional actions or inputs may be required of a user at a point of sale node or terminal. For example, a user may be required or requested to provide additional identification, scan an ATM card, or provide a biometric input if a trust score does not exceed a certain minimum threshold. It will be recognized that any input or requirement that can affect a trust score may be required or requested. Col. 25, Lines 42-45 disclose user defined security protocols; In one embodiment, an operator or vendor is allowed to select various settings to customize a security protocol. Any individual setting, or combination of settings, may be used together to provide a factor or various factors.
Regarding claim 7, Rose discloses:
The computer program product of claim 1, further comprising computer readable program code configured to: provide, through respective user interfaces, an input field for entering a regulatory rule as a conditional rule, wherein a score for the risk metric is based at least in part on the conditional rule dependent on how the regulatory rule affects the cannabis related activity data in a selected jurisdiction. Rose Col. 11, Lines 23-37 disclose a trust score that take into account any number of factors, wherein each factor may be assigned a weight; Col. 12 discloses geographic activity may be a factor; Col. 30 Lines 17-25 disclose that models may be determined based on geographic location.
Regarding claim 10, Rose discloses:
The computer program product of claim 1, further comprising computer readable program code configured to: provide, through respective user interfaces, a program module for, receiving historical cannabis related activity data 22LOS.TIMOTHY-LZ.002NPPATENT identifying patterns in the historical cannabis related activity data, receiving user created rules configured to forecast a trend in the historical cannabis related activity data based on the identified patterns, and displaying the forecasted trend to the user. Rose Col 33, Lines 11-18 disclose historic data may be used to identify trends in inventory needs in each terminal. Responsive and adaptive actions may be taken, automatically, in response to the given trends. For example, future needs may be predicted, extrapolated, or calculated based on observed trends data.
Claim(s) 3-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Erwin, in view of Frost and further in view of US Pub. No. 20150227869 (hereinafter; Saraf).
Regarding claim 3, although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose input fields for entering weighting values. However, Saraf discloses the following limitations:
The computer program product of claim 2, wherein the selected one of the cannabis related activity data is received by the host server from other users and the user customized risk value is based on the selected one of the cannabis related activity data received from other users. Saraf [0033] discloses the risk management computer 215 may generate and/or display a user interface allowing a user, such as a risk manager, to enter input that may be used in calculating an exposure score and/or conducting a risk assessment for a particular business process. [0037] discloses one or more users may interact with the single computer through one or more terminals and/or user interfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the risk assessment tool of Saraf that includes an input interface for any number of factors, including a geographic activity including, roles and risk mitigation controls in order to solicit information about a business process that is subject to risk (Saraf abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose input fields for entering weighting values. However, Saraf discloses the following limitations:
The computer program product of claim 2, further comprising computer readable program code configured to: provide, through respective user interfaces, an input field for respective users to enter a weighting value for the customized risk value. Saraf [0033] discloses the risk management computer 215 may generate and/or display a user interface allowing a user, such as a risk manager, to enter input that may be used in calculating an exposure score and/or conducting a risk assessment for a particular business process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the risk assessment tool of Saraf that includes an input interface for any number of factors in order to solicit information about a business process that is subject to risk (Saraf abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 5, although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose input fields for entering weighting values or categories. However, Saraf discloses the following limitations:
The computer program product of claim 4, further comprising computer readable program code configured to: further comprising computer readable program code configured to: provide, through respective user interfaces, an input field for categorizing the weighting value for the customized risk value. Saraf [0033-0034] disclose a risk management computer that may generate and/or display a user interface allowing a user, such as a risk manager, to enter input that may be used in calculating an exposure score and/or conducting a risk assessment for a particular business process;  risk scoring server 220 may receive and/or store information about one or more risk elements, risk categories, and/or risk parameters; determine one or more risk element scores, risk category scores, and/or risk parameter scores; aggregate and/or analyze information related to one or more risk element scores, risk category scores, and/or risk parameter scores; and/or otherwise process data related to risk evaluation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the risk assessment tool that includes an input interface for any number of factors of Saraf in order to solicit information about a business process that is subject to risk (Saraf abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 6, although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose input fields for entering weighting values,  categories or conditional statements. However, Saraf discloses the following limitations:
The computer program product of claim 5, further comprising computer readable program code configured to: provide, through respective user interfaces, an input field for receiving a conditional statement attached to the customized risk value, wherein the weighting value is generated based on the conditional statement. Saraf [0033]  disclose a risk management computer that may generate and/or display a user interface allowing a user, such as a risk manager, to enter input that may be used in calculating an exposure score and/or conducting a risk assessment for a particular business process;  [0057] discloses The risk self-assessment tool 310 may also be used to define one or more parameters associated with each key risk indicator and/or key control indicator, such as a trigger condition, a limiting condition and/or a threshold condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the risk assessment tool that includes an input interface for any number of factors of Saraf in order to solicit information about a business process that is subject to risk (Saraf abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 8, although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose input fields for entering weighting values, categories or other users applying shared conditional rules to calculate risk. However, Saraf discloses the following limitations:
The computer program product of claim 7, further comprising computer readable program code configured to: provide, through respective user interfaces, a program module for sharing the conditional rule to another user in the online platform, wherein the other users may apply the conditional rule to their own respective risk metric formula. Saraf [0037] discloses one or more users may interact with the single computer through one or more terminals and/or user interfaces; [0093] discloses In some cases, the method may include assigning, via a user management screen of a user interface device, such as the user interface 316, roles to one or more users. The roles may correspond to a risk management function performed by the user. The user management screen may be presented via the user interface 316 associated with the risk self-assessment tool 310; [0116] discloses the user, or a manager, may register the risk in the risk management system 300, such as by storing the information into the data repository 320; one or more users may create a risk management project such as by assigning one or more controls that may be used to mitigate the risk. In some cases, the users may decide an action to be done to manage the risk associated with the risk management project associated with the process, at 2135.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the risk assessment tool that includes an input interface for any number of factors, including a geographic activity including, roles and risk mitigation controls of Saraf in order to solicit information about a business process that is subject to risk (Saraf abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, although Rose discloses a platform for generating risk tolerance associated with cannabis business transactions that uses weighted values for calculating risk, and an input process, Rose does not specifically disclose input fields for entering weighting values, categories or other users applying shared conditional rules to calculate risk. However, Saraf discloses the following limitations:
The computer program product of claim 8, further comprising computer readable program code configured to generate a preview user interface module, wherein the preview user interface module is configured to: receive the conditional rule shared to the another user; Saraf [0052] discloses A user role may be managed and/or assigned through the risk self-assessment tool 310, where user roles may have particular roles and/or functions assigned. The risk self-assessment tool 310 may also be a web-based tool that may allow for different business units, at different geographical locations, to access a centralized system for managing different risk mitigation projects. An example of different user interface screens provided by the risk self-assessment tool 310 during this process are discussed below in reference to FIGS. 15-19. [0057] discloses the risk self-assessment tool 310 may provide one or more different user interface screens 318 via the user interface 316 such that a user may enter details about desired key risk indicators and/or key control indicators. The risk self-assessment tool 310 may also be used to define one or more parameters associated with each key risk indicator and/or key control indicator, such as a trigger condition, a limiting condition and/or a threshold condition.
determine a hypothetical output generated by applying the conditional rule to the another user's risk metric formula; Saraf [0084] discloses a test script field that may be used to provide a detailed description of test scenarios and/or their expected result.
and display the hypothetical output as a previewed result without adopting the conditional rule in the another user's risk metric formula. Saraf [0084] discloses a metrics field that may be used to display metrics that may be used to ensure that the control is monitored effectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the platform for generating risk tolerance associated with cannabis business transactions that includes a risk score calculated including one or more weighted factors of Rose with the risk assessment tool that includes an input interface for any number of factors, including a geographic activity including, roles and risk mitigation controls of Saraf in order to solicit information about a business process that is subject to risk (Saraf abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following is prior art made of record but not relied upon:
US Pat. No. 10,853,808 (Lawrence)
US Pub. No. 2016/0267250 (Reinheimer et al.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/  Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683